Citation Nr: 1638022	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from February 1991 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has other 8 issues on appeal from a different appeal stream that are presently awaiting the scheduling of a Board videoconference hearing by the RO.  As such, those issues are not before the Board at this time, but will be subject of a later decision if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 statement the Veteran requested a Board hearing by videoconference for the issues listed on the cover page of this decision.  No hearing has been scheduled or held and the Veteran has not withdrawn this hearing request.  As such, a remand is required in order to schedule the Veteran for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the letter notifying him of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development     or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




